Citation Nr: 1620959	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  15-10 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1955 to June 1959.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

These issues were previously before the Board in August 2015, and were remanded for further development.  Specifically, the Board requested the Veteran be provided with additional notice and updated VA treatment records be obtained.  These requested actions were completed, and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss did not begin during, or for several decades after, his active duty service, and was not otherwise caused by service.

2.  The Veteran's current tinnitus did not begin during, or for several decades after, his active duty service, and was not otherwise caused by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for hearing loss and tinnitus.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court of Appeals for Veterans Claims (Court) has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Medical records from throughout the period on appeal, including the results from audiometric testing conducted during his June 2014 and January 2015 VA examinations, reflect the Veteran currently has tinnitus and a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Therefore, the presence of a current disability is established for both appeals.

Additionally, the evidence, including the Veteran's lay statements and service personnel records, reflect he served as a member of the drum and bugle corps during his active duty service.  Therefore, he was exposed to very loud noises, including loud music and gunfire.  However, the mere exposure to acoustic trauma during active duty service is not sufficient to establish service connection.  Rather, the in-service noise exposure must cause or aggravate his current hearing loss and tinnitus disabilities.  Accordingly, the issue remaining on appeal is whether the Veteran's currently diagnosed hearing loss and tinnitus disabilities were caused or aggravated by his in-service noise exposure.

Throughout the appeal, the Veteran has asserted his current hearing loss and tinnitus are related to his in-service noise exposure.  As a lay person, the Veteran is competent to report what comes to him through his senses, such as experiencing difficulties hearing or ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sensorineural hearing loss and tinnitus from military service in the late 1950s.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran's service treatment records have been carefully reviewed and considered, but do not reflect he experienced any hearing loss or tinnitus during his active duty service.  At his June 1959 separation examination, the Veteran scored 15/15 on the whisper voice test, suggesting normal hearing acuity.  Furthermore, in a Report of Medical History from January 1960, shortly after his separation from active duty service, the Veteran indicated he experienced some symptoms, including eye trouble, but specifically denied experiencing any ear troubles.  Therefore, the evidence, including the Veteran's contemporaneous lay statements, do not suggest he developed any hearing loss or tinnitus during his active duty service.

The evidence also does not establish the Veteran sought any treatment for, or otherwise made any complaint of, any tinnitus or hearing loss for several decades after his separation from active duty service.  Instead, in a VA treatment record from February 2011, the Veteran reported he first noticed bilateral hearing loss five years earlier, or approximately in 2006.  In 2007, he self-purchased private hearing aids.  He also reported that in the past three years, or since approximately 2008, he noted "occasional" tinnitus.  Therefore, the Veteran's lay statements made during the course of medical treatment suggest he did not develop any symptoms of hearing loss or tinnitus until approximately 2006, almost four decades after his separation from active duty service.

In February 2011, the Veteran was provided with hearing aids by a VA facility.  Between 2011 and 2013 he had these aids evaluated and adjusted on several occasions for better correction of hearing acuity.

In June 2014, he was provided with a VA examination.  The examiner noted the Veteran's relevant history, including in-service noise exposure to drums and bugles from close proximity without hearing protection, and exposure to gunfire during weapons training while wearing hearing protection.  The Veteran also reported that since service, his recreational noise exposure included hunting without hearing protection and target shooting with hearing protection.  As discussed, audiometric testing was conducted which revealed the Veteran had a hearing loss disability for VA purposes in both ears, as well as bilateral tinnitus.  However, the examiner opined he could not determine a medical opinion as to whether the Veteran's current hearing loss was related to his active duty service because only whisper voice testing was performed as enlistment and separation.

In January 2015, the Veteran was provided with an additional VA examination.  This examiner reviewed the Veteran's claims file, and again noted the relevant in-service noise exposure history.  He also noted the Veteran reported first noticing hearing loss in approximately 2006, first using hearing aids in approximately 2007, and first reported experiencing tinnitus in approximately 2008.  The examiner observed, "These dates are far removed from service dates of 1955 to 1959."  He also considered the Veteran's post-service occupational noise exposure in manufacturing plants, as well as post-service recreational noise exposure from hunting and target shooting.  As a result of all these factors, the examiner opined it was less than likely that the Veteran's hearing loss was related to his noise exposure during active duty service.  The examiner also opined the Veteran's tinnitus was related to his hearing loss, and therefore also not caused by active duty service.

The Veteran has submitted several articles of medical research relating noise exposure, including the noise of marching bands and drum and bugle corps, to hearing loss.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); Sacks v. West, 11 Vet. App. 314 (1998); and Wallin v. West, 11 Vet. App. 509 (1998).  However, in the present case, the medical evidence submitted by the Veteran was not accompanied by the opinion of any medical expert relating the research to the specifics of the Veteran's appeal.  Therefore, the Board finds this general information is insufficient to establish the required nexus element.

In his March 2015 written substantive appeal, the Veteran asserted that his post-service career in manufacturing was primarily around electronic assembly, and was therefore not that noisy.  However, even without considering his post-service occupational noise impairment, the Board finds the weight of the evidence is against the Veteran's appeal.

First, the evidence does not establish, and the Veteran has not asserted, that he experienced any hearing loss or tinnitus during his period of active duty service.  Instead, the evidence reflects he first developed both of these symptoms almost four decades after his active duty service.  Furthermore, the claims file does not include any medical opinion relating his hearing loss to his active duty service.  Instead, the January 2015 VA examiner provided a clear opinion the Veteran's current hearing loss and tinnitus were not caused by his active duty service.  Because the evidence does not suggest his current hearing loss and tinnitus were related to his active duty service, the elements of service connection have not been met.  Accordingly, the Veteran's appeals are denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
As discussed in the August 2015 remand, the Veteran was not provided with the required notice prior to initial adjudication of his appeals.  However, such notice was provided by an additional letter in December 2015.  The Veteran's claim was then readjudicated following completion of the notice requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service medical records and post-service VA treatment records have been obtained, and the Veteran did not indicate he received any relevant private treatment.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  Although the initial examiner was unable to provide a medical opinion, the second examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The second VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the second examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


